  Case 19-50848         Doc 20      Filed 06/23/20 Entered 06/23/20 11:29:53            Desc Main
                                      Document     Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


 In re:
                                                     BKY 19-50848
 Anthony J. Lastovich,                               Chapter 13

                          Debtor.


                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICE


          PLEASE TAKE NOTICE that, pursuant to Rule 9010(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), Monica Clark of the law firm of Dorsey &

Whitney LLP appears as counsel for Caterpillar Financial Services Corporation.

          Monica Clark requests that all parties in interest and all counsel of record provide her with

copies of all notices, pleadings, and other filings in the above-captioned case, including any

adversary proceedings. Pursuant to Bankruptcy Rule 2002(g), all notices and papers should be

sent to the following address:

            Monica Clark
            Dorsey & Whitney LLP
            50 South Sixth Street, Suite 1500
            Minneapolis, MN 55402-1498
            Phone: (612) 340-2600
            Fax:    (612) 340-2643
            clark.monica@dorsey.com

          PLEASE TAKE FURTHER NOTICE that the foregoing request includes all notices and

papers referred to in the Bankruptcy Rules and Local Bankruptcy Rules and additionally includes,

without limitation, notices of any application, complaint, demand, hearing, motion, pleading or

request, formal or informal, whether conveyed by mail, telephone, or otherwise.




4831-7962-9505\1
Case 19-50848      Doc 20   Filed 06/23/20 Entered 06/23/20 11:29:53        Desc Main
                              Document     Page 2 of 3



Dated: June 23, 2020                        DORSEY & WHITNEY LLP



                                            By e/ Monica Clark
                                               Monica Clark (#28211X)
                                               Suite 1500, 50 South Sixth Street
                                               Minneapolis, MN 55402-1498
                                               Telephone: (612) 340-2600
                                               Facsimile: (612) 340-2643

                                                Attorneys for Caterpillar Financial
                                                Services Corporation




                                        2
  Case 19-50848       Doc 20       Filed 06/23/20 Entered 06/23/20 11:29:53         Desc Main
                                     Document     Page 3 of 3


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


 In re:
                                                  BKY 29-50848
 Anthony J. Lastovich,                            Chapter 13

                         Debtor.


                          UNSWORN CERTIFICATE OF SERVICE


       I, Monica Clark, of Dorsey & Whitney LLP, declare that, on June 23, 2020, I caused the
following document:

                         Notice of Appearance and Request for Notice

to be filed electronically with the Clerk of Bankruptcy Court through ECF, and that ECF will send
an e-notice of the electronic filing to all ECF participants.

I further declare that I caused a copy of the foregoing document to be mailed by first class mail,
postage paid, to the following non-ECF participant by enclosing same in an envelope with first
class mail postage and depositing same in the post office at Minneapolis, Minnesota, addressed as
follows:

Anthony J. Lastovich
7181 Ellen Lane
Side Lake, MN 55781

 Dated: June 23, 2020                             DORSEY & WHITNEY LLP



                                                  By e/ Monica Clark
                                                     Monica Clark (#28211X)
                                                     Suite 1500, 50 South Sixth Street
                                                     Minneapolis, MN 55402-1498
                                                     Telephone: (612) 340-2600
                                                     Facsimile: (612) 340-2643

                                                      Attorneys for Caterpillar Financial
                                                      Services Corporation
